Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 7 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hoerentrup, et al. (U.S. Patent 8,701,004 B2, cited in the PCT parent case).  Hoerentrup discloses (the references in parentheses applying to this document): An information processing apparatus, comprising: a drive device to which a recording medium in which a file constituting application software and an additional content file are recorded is mounted; (1:41-47, "An optical disc comprises ...several titles...application data..."; 2:9, "Each title, including the initial firstPlayback item". The firstPlayback corresponds to additional content as it does not belong to a specific application.) and a recording processing section copying the file(s) recorded in the recording medium to an auxiliary storage device, (2:12-13, "Java Archive (JAR) files on the disc.” "Each time a “title” is started, the player retrieves application data and caches them." The caching corresponds to copying the files to a faster storage.), wherein, after copying the additional content file to the auxiliary storage device, the recording processing section copies the file constituting the application software to the auxiliary storage device. (1:52-54, "The firstPlayback may be presented initially upon insertion of a disc into the player, without user selection." This implies that it is cached before the application data. A similar bridging the time mechanism is utilized for each application). 
The presently amended claims do not pertain to the new limitations of “the recording medium further comprises a patch file for the application software, the file constituting the application software, the patch file, and the additional content file are grouped together in a first group of files, the information processing apparatus runs the application software when copying the first group of files to the auxiliary storage device is complete, and a second group of files for the application software is copied to the auxiliary storage device while the application software is running” in conjunction with the rest of the claimed limitations.  The claimed invention provides an apparatus, method, and software application for copying a patch and/or extra content from a ROM medium to an auxiliary storage for faster processing.  A first group of files (Paras. 29 and 30 of the specification) copied from the ROM medium can be executed as part of a game while a subsequent group of files (Paras. 30 and 36 of the specification) is copied in the background. The patch and/or extra content can also be downloaded from a content server instead of, or in addition to, the content stored on the ROM medium.  Hoerentrup discloses retrieving and caching initial application data from a disc, where the initial application data relates to a menu of selectable titles.  The initial application includes data for a firstPlayback intro which may be used to automatically play a title intro and may include Java program for running the firstPlayback (Hoerentrup: Col. 1, Lines 41-57).  However, there is no disclosure in Hoerentrup of copying an additional content file from a disc to an auxiliary storage, followed by copying of an executable application that uses the additional content file to the auxiliary storage.  Hoerentrup may disclose copying and caching initial application data including the Java program but does not disclose first copying additional content data for an executable application to an auxiliary storage and subsequently copying the executable application that uses the additional content data to the auxiliary storage.  The examiner respects that the applicant may have different reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715